Name: 81/324/EEC: Commission Decision of 24 April 1981 approving a programme for the handling, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  political framework;  regions of EU Member States;  plant product;  distributive trades
 Date Published: 1981-05-15

 Avis juridique important|31981D032481/324/EEC: Commission Decision of 24 April 1981 approving a programme for the handling, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 129 , 15/05/1981 P. 0066 - 0066COMMISSION DECISION of 24 April 1981 approving a programme for the handling, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (81/324/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 20 December 1979 the Government of the Federal Republic of Germany forwarded the programme for the handling, storage and marketing of quality cereals in Schleswig-Holstein and on 1 August 1980 provided additional details; Whereas this programme relates to the creating and modernization of facilities for the conditioning and storage of quality cereals with the aim of adapting the marketing to the market requirements as regards quantity, quality and presentation of the offer ; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the cereal sector in Schleswig-Holstein ; whereas the schedule for implementation of the programme, does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the handling, storage and marketing of quality cereals in Schleswig-Holstein, pursuant to Regulation (EEC) No 355/77 communicated by the Government of the Federal Republic of Germany on 20 December 1979 and supplemented on 1 August 1980, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23.2.1977, p. 1.